Case 13-50530-CSS   Doc 772-25   Filed 08/21/20   Page 1 of 4




Exhibit 134
                              Case 13-50530-CSS                 Doc 772-25       Filed 08/21/20       Page 2 of 4

           Allied Holdings, Inc.                                                                               June 2010
           2302 Parklake Drive
           Building 15, Suite 600
           Atlanta, GA 30345

               General       Information
               Total investment amount               $164.0MM
           Type of security                          Common     equity   ($107.8MM);   first lien   debt ($43.0MM);
                                                     second    lien debt ($13.2MM)
               Percent    owned                      71.3% of common equity (as-converted); 55.6% first lien             debt
                                                     66.7% second lien debt
           Date     of initial investment           May 3, 2006
           Board information                        YAAF appointed four of the five directors on the board,
                                                    consisting of three YAAF representatives and the CEO
               Transaction   Information
               Pre-Petition Notes                    $81.6MM for pre-petition senior unsecured notes (converted                 into

                                                     equity)
           Rig Financing                             $12.6MM of convertible equipment financing (converted               into

                                                     equity)
           First Lien Debt Purchase          $43.0MM for First Lien Debt
               Second     Lien Debt Purchase $26.4MM of Second Lien Debt (50% converted into equity)
           Company industry                          Automotive      Logistics
           Portfolio Information
               Funds                                 Yucaipa American Alliance Fund I, LP
               Status                                Unrealized
               Carrying value                        $164.0MM
               Valuation rationale                   Market    analysis
               Distributions to date                 None
               Team:                                 Ira Tochner, Derex Walker, Stephanie Bond

               Company       Description
                Headquartered         in Decatur, Georgia, Allied (“Allied” or the “Company”) is the largest
               transporter     of    new vehicles in North America.   The Company primarily offers short-haul
            delivery services for the North American auto industry, providing transportation services from
           the manufacturing plant to the railhead or dealership or from the railhead to the dealership.
               Allied  transports approximately 5.0 million vehicles annually and has a North American
               footprint consisting of 62 terminals, over 2,800 rigs and 35 maintenance garages. Allied has
                approximately 3,800 employees, of which over 3,200 are bargaining employees.'    Short-haul

               delivery services account for approximately 97% of Allied’s revenue. The balance of Allied’s
               revenue is generated from support services, including carrier management and brokerage
               services, vehicle inspections, title storage, marshalling and rail yard management,      and

               computerized         vehicle   tracking.
                     customer base is highly concentrated and dependent on the Detroit 3. Allied’s top
               Allied’s
           five customers account for 84% of sales, and the Detroit 3 account for 64%. GM and Ford are
               Allied’s two largest customers, accounting for 27% and 26%                 of revenue,    respectively.




                Approximately 2,200 are represented by the International Brotherhood of Teamsters (the “IBT”).




Confidential                                                                                                         YUCAIPA593228
                              Case 13-50530-CSS              Doc 772-25      Filed 08/21/20     Page 3 of 4

           Allied Holdings, Inc.                                                                        June 2010
           2302 Parklake Drive
           Building 15, Suite 600
           Atlanta, GA 30345

                Transaction       History
               The        filed Chapter 11 on July 31, 2005 and emerged from bankruptcy on May 29, 2007
                       Company
           pursuant  to a joint plan of reorganization sponsored by YAAF and the IBT. Our initial investment
           was made in Allied’s pre-petition unsecured claims. We acquired $98.9 million of Allied’s $150
           million in pre-petition senior unsecured notes for $81.6 million. We later financed the Company’s
               purchase of used rigs from a now defunct competitor and funded a portion                of the   Cash-Out
                Contribution (defined below).

           Under the plan of reorganization, we converted our total investment                   of $94.4 million     into
           67.0% of the reorganized equity by:
               1.         Converting our position in the senior unsecured notes into 47.7% of                 reorganized
               equity;
           2.             Converting our share of the Rig Financing into 18.3% of the reorganized equity; and
           3.              Purchasing 40% of the $1.5 million in claims tendered by unsecured creditors who
               opted     for cash in lieu of equity under the plan of reorganization at a rate equal to $0.25 on the
               dollar,    providing an additional 1.0% of the reorganized equity (“Cash-Out Contribution’)
               Since making   initial investment, we have continued to look for ways to strengthen Allied’s
                                   our

                           In early 2008, we bought $40 million of the $50 million in outstanding second lien
               balance sheet.
           term loans and subsequently converted $20 million of the acquired debt into convertible preferred
            stock. We continue to hold the remaining $20 million in acquired debt, which bears interest at
           L+750 bps. In August 2009, we were successful in purchasing a majority of the Company’s first
           lien debt at a substantial discount to face. Specifically, we purchased $145 million (face) in first
           lien loans for a cash price of approximately $43 million or $0.30 on the dollar. This purchase
               makes us the majority and requisite lender for purposes           of any amendments or    consents to the

                Company’s    first
                                lien credit facility. Our ownership of the first lien debt is not subject to any of the
               customary restrictions  or limitations normally associated with a sponsor’s acquisition of its bank
               debt.

               Pursuant to the transactions described above, we are now in the unique position of controlling

               every tranche of the Company’s capital structure. In addition to holding 55.6% of          the
                                                                                                    first lien
               debt,   we   also hold66.7% of the second lien debt as well as 71.3% of the fully-diluted equity. Asa
                consequence,      we believe that the Company now has the strongest balance sheet in the car haul
            industry and that it is in a unique position to capitalize on the financial distress of its competitors,
           many of which are family owned and suffer from liquidity and leverage issues. This            is
                                                                                                         particularly
           true given that the OEMs             are
                                              increasingly seeking to shift their business to suppliers that are
               financially     stable.

                Investment       Thesis

           Our                   in Allied is premised on the Company's leadership position in the auto
                         investment
               transport market.   Allied is the largest carrier with more than 2,800 rigs and a North American
               footprint of 62 terminals. It transports approximately 5.0 million vehicles annually and has a
                longstanding       relationship with each   of the major foreign and domestic OEMs.
               Our   belief    is that   with additional   investment   in
                                                                        its fleet, Allied can strengthen its position in
           the         marketplace and substantially        increase productivity. Allied is funding this investment




Confidential                                                                                                  YUCAIPA593229
                                         Case 13-50530-CSS                                           Doc 772-25                    Filed 08/21/20                    Page 4 of 4

           Allied Holdings, Inc.                                                                                                                                                       June 2010
           2302 Parklake Drive
           Building 15, Suite 600
           Atlanta, GA 30345

           with concessions obtained from its customers and labor.                                                                                The Company obtained over $30
           million in annual pricing concessions from its customers in connection with its                                                                                                 emergence
           from bankruptcy.    The Company also renegotiated the terms of its collective                                                                                                    bargaining
                agreement                     with the IBT while in                                      Chapter          11.        Under this new collective                              bargaining
                agreement,                    the       Company         is realizing $35                      million in annual cost                        savings.

               Valuation                      Rationale
           We hold the investment in Allied at cost based on a market comp analysis. The analysis
           reflects forecast updates based on Global Insights’ industry forecasts, recent Company

            developments,  and expectations of a gradual return to pre-2009 pricing, margin and market
               share.   Given the nature of the business, we are assuming a forward-looking                                                                                                     EBITDA
                                      — 6.0x and a NTM
               multiple range of 5.0x                  multiple of 8.0x 9.0x.
                                                                       —


                Financial                     Summary
               Business                  continued to track in line with expectations during Q2. Production schedules have
           been busy as                     Allied’s customers work to rebuild dealer inventories. For the five month period
               ending May 31, 2010, revenue was $228.1 million versus internal management plan of $209.3
               million and prior year of $174.7 million. EBITDA for the year-to-date period was $13.4
               million versus internal management plan of $12.5 million and prior year of $1.2 million.
           LTM EBITDA                            is $38.6                     million and the Company                                is on       track to meet 2010E EBITDA of
               $43.7 million.
               Allied recently renegotiated all of its key customer contracts and obtained price increases in
               many cases with terms between 2 to 3 years. In connection with renegotiating these contracts,
               Allied gave back unprofitable business. As mentioned above, customer production schedules
               have been filled as OEMs work                                                to
                                                      re-stock depleted dealer inventories. June year-to-date
               volumes are                     24% ahead                 of   prior          year.
           As a consequence                                     of the downturn in automotive                                     sales      from historical levels, the Company
           has            been in breach                        of   the      financial covenants                      under    its        credit facility (which is now controlled
           by us) since August 2008.
               (8    in thousands,   except   unit   information)


                                                                      Month    of May                                     May YTD                              YTD   Variance   vs.
                                                                                                                                                                                          May   10
                                                         Actual        Prior Year             Plan            Actual      Prior Year            Plan         Prior Year         Plan        LTM
                    Revenue                             $45,613          $33,553             $41,897        $228,139          $174,737        $209,274         $53,402      $18,865       $533,059
               Units                                    378,807          288,198             360,525        1,921,349        1,546,601                         374,748       83,778       4,605,655

                Operating        Income                     1,604             (4,808)             488           (2,749)         (23,340)         (4,869)        20,591           2,120          (712)

               Bank       EBITDA”                           4,477               114             4,052          13,354             1,199         12,549          12,155             805       38,610
                     %    of   Revenue                       9.8%              0.3%              9.7%            5.9%              0.7%           6.0%                                          7.2%

               Capital         Expenditures”                5,753               793             8,532          19,106             1,546         27,151          17,560          (8,045)      24,098


               Cash                                                                                           $35,756         $17,360           $22,860
               Total      Debt                                                                                274,354         257,917

               Based     on unaudited internal financial results.
           (1)         EBITDA includes add back for restructuring charges and fresh start accounting                                         adjustments.
           (2)  Given the uncertainty in the industry last year, the Company limited capex to essential spending in 2009 (spending only $6.5 million for
           the full year), accounting for the increase in 2010.

           (3)           Excludes restricted cash and other time deposits.
           (4)         2010 balance includes $33.1 million of                           unreimbursed    letters of credit.




Confidential                                                                                                                                                                              YUCAIPA593230
